Citation Nr: 0007957	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-08 594	)	DATE
	)                                      
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for residuals of shell 
fragment wounds of the back and right arm, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from September 1940 to June 
1945.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho.  This case was previously before the 
Board in April 1999, at which time it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.


FINDINGS OF FACT

1. VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claim, and all 
available relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran is right hand dominant.

3.  Service-connected residuals of a shell fragment wound of 
the right arm are productive of moderate muscle impairment, 
and an asymptomatic scar.

4.  Service-connected residuals of shell fragment wounds of 
the back are productive of moderate muscle impairment, and 
asymptomatic scars.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent rating for 
residuals of a shell fragment wound of the right arm have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.73, Diagnostic Code 5306 (in effect prior to July 3, 1997 
and as amended, 62 Fed.Reg. 30239 et seq. (June 3, 1997) 
(effective July 3, 1997), 7803, 7804, 7805 (1999).

2.  The schedular criteria for a 10 percent rating for 
residuals of shell fragment wounds of the back have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.73, 
Diagnostic Code 5317 (in effect prior to July 3, 1997 and as 
amended, 62 Fed.Reg. 30239 et seq. (June 3, 1997) (effective 
July 3, 1997), 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records reveals that the 
veteran sustained multiple, superficial, small shrapnel 
wounds to the back on February 19, 1942, which were 
characterized as "numerous small cuts, [and] two large 
wounds of the back."  A February 1942 record notes that one 
wound was infected and contained pus.  The report indicates 
that there may have been a piece of shrapnel in the wound, 
which "may come out with [the] pus."  Sutures were applied 
the following day.  A record dated later that month notes 
that a one-inch diameter wound was sloughing, and the base 
was separating.  According to a hospital report, the 
veteran's general condition was "good" when he was 
discharged to his unit on March 2, 1942.  The discharge 
diagnosis was "two small wounds of the back healing 
rapidly."  The veteran was recommended for "N.D." 
(presumably non-duty) for seven days.

A history of multiple shrapnel wounds of the buttocks, right 
shoulder and right arm was noted on separation examination in 
June 1945.  A physical examination revealed a 1/2-inch diameter 
scar of the right back at the level of the 12th dorsal 
vertebra.

The veteran filed a claim of entitlement to service 
connection for residuals of multiple shell fragment wounds in 
July 1945.  The RO granted service connection for these 
residuals in September 1945, and assigned a noncompensable 
evaluation.  This noncompensable evaluation was continued by 
an August 1947 rating decision.  

The veteran sought an increased evaluation of his service-
connected residuals of shell fragment wounds in May 1990.

During VA outpatient treatment in September 1990, the veteran 
reported that a piece of shrapnel in his right arm "move[d] 
about subcutaneously," and indicated that "occasional 
aching" in his back was his only symptom from the shell 
fragment wounds.  A physical examination revealed a 1-
centimeter scar across the veteran's low back, which was 
pale, nontender, and well healed.  While a 7-milimeter scar 
was noted on his right arm, the veteran explained that this 
was not related to a shrapnel wound.  No significant abnormal 
tenderness or masses were noted on rectal examination.  
Although the veteran described a mass in his right arm, the 
examiner was unable to detect any shrapnel subcutaneously.  
The pertinent diagnoses included multiple pieces of shrapnel 
providing minimal symptoms, and asymptomatic entrance scars.  
The physician commented that with the exception of a recent 
abrasion, the veteran's back was normal.

A November 1990 VA X-ray report notes multiple metallic 
fragments overlying the lower abdomen and pelvis, with the 
exact site for these fragments being indeterminate.

The RO continued the noncompensable evaluation of the 
veteran's service-connected residuals of shell fragment 
wounds of the back and right arm later that month.  

In January 1997, the veteran again sought an increased 
evaluation of his service-connected shell fragment wound 
residuals.

According to a May 1997 VA examination report, a July 1989 X-
ray study showed "multiple metallic fragments projecting 
over the low back and gluteal region, likely shrapnel."  The 
veteran reported that he was able to feel a foreign body in 
the posterior portion of his right arm, and explained that he 
experienced pain when these "lesions" were bumped.  He 
further stated that metal fragments in his gluteal region 
were occasionally painful if he stumbled, jerked, or twisted.  
On palpation, the examiner confirmed the presence of a firm, 
moveable, hard object consistent with shrapnel on the 
posterior aspect of the arm, 4.75 inches superior to the 
prominence of the elbow.  A 1-centimeter flat scar was noted 
in the lumbar area.  The examiner was unable to palpate any 
apparent shrapnel in the gluteal area.  The diagnostic 
impression was symptomatic residuals of shrapnel fragment 
wounds of the arm and back sustained in combat.

Consequently, an August 1997 rating decision granted a 10 
percent evaluation of the veteran's residuals of shell 
fragment wounds of the back and right arm.  The veteran filed 
a notice of disagreement (NOD) with this decision in May 
1998, and submitted a substantive appeal (Form 9) later that 
month, perfecting his appeal.

During a September 1998 personal hearing, the veteran 
testified that his back and right arm pain had increased in 
severity, and affected the muscle groups in his back and arm.  
Transcript (T.) at 2-4.  In support of his claim, he 
submitted an undated X-ray report noting a 3-4 millimeter 
metallic density overlying the soft tissues lateral and 
posterior to the right humerus.  The humerus itself revealed 
a small lucent area in the proximal lateral humerus of 
uncertain significance, which appeared sharply marginated, 
and possibly representing a small cyst. 

A hearing officer's decision later that month continued the 
10 percent evaluation of the veteran's service-connected 
residuals of shell fragment wounds of the back and right arm.

In April 1999, the Board remanded this case to the RO for 
further development.  In particular, the Board directed the 
RO to schedule a VA examination to determine the severity of 
the veteran's service-connected residuals of shell fragment 
wounds.

In May 1999 correspondence, the veteran reported that his 
wife and oldest daughter had removed "metal splinters" from 
his back since his separation from service.  He explained 
that he experienced back spasms while working, and his right 
arm tires before his left.

A May 1999 statement from the veteran's wife indicates that 
the two were married in 1949.  The report relates that the 
veteran began to complain of "heavy itching on his back" 
during heavy work on the farm.  The veteran's wife reported 
that she once noticed a small black object under the skin on 
his back, and unsuccessfully attempted to remove it with a 
needle.  She explained that this area soon "festered," and 
a small piece of metal came out with pus.

In a May 1999 statement, the veteran's daughter recalled 
assisting her mother "pick medal out" of the veteran's 
back.  She reported that "this seemed to happen on a regular 
basis."  

On VA examination in August 1999, the veteran reported that 
he never experienced muscular dysfunction as a result of the 
shell fragment wounds, but was simply concerned that "the 
fragments [we]re there."  He explained that he removed 
several fragments from his back over the years.  The veteran 
stated that he is right-handed.  He reported normal strength 
and use of the right upper extremity throughout the years, 
but indicated that he occasionally experienced pain at the 
site of the fragment in his right posterior arm.  He related 
that he performed farm work for 42 years, and continued to 
engage in gardening and yard work.  

A physical examination of the back revealed normal skin with 
two "barely visible" 3-millimeter scars overlying the 
sacrum.  No fragments were palpable in either the back or 
right arm, and no tenderness was noted.  There was no muscle 
weakness, and muscle function was normal.  The physician 
concluded that because the veteran sustained superficial 
shrapnel wounds that did not penetrate muscle, he never 
experienced any muscle dysfunction.  The final assessment was 
multiple superficial wounds of the back and right arm.

Based on this evidence, the RO continued the 10 percent 
evaluation of the veteran's shell fragment wound residuals in 
October 1999. 

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well grounded under 38 U.S.C.A. § 5107(a) (West 1991).   
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1999).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned. 38 C.F.R. § 4.7 (1999).

The Board notes that during the pendency of the appeal, the 
rating criteria for muscle injuries were revised.  See 62 
Fed. Reg. 30327-28 (June 3, 1997).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  Therefore, the veteran's increased 
rating claim will be considered under both the old and new 
law.

Under the old version of the law, VA regulations provided 
that in rating disability from injuries of the 
musculoskeletal system, attention was to be given first to 
the deeper structures injured, bones, joints and nerves.  See 
38 C.F.R. § 4.72 (in effect prior to July 3, 1997).

Current VA regulations provide that for VA ratings purposes, 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
See 38 C.F.R. § 4.56(c) (1999).

The Ratings Schedule prior to July 3, 1997 provided that a 
slight muscle injury disability results when there is 
evidence of a simple wound of the muscle without debridement, 
infection or results of laceration.  The service department 
record shows a wound of slight severity or relatively brief 
treatment and return to duty.  Healing with good functional 
results.  No consistent complaints of cardinal symptoms of 
muscles injury or painful residuals.  There is a minimum 
scar; slight, if any, evidence of fascial defect or of 
atrophy or of impaired tonus.  No significant impairment of 
function and no retained metallic fragments.  See 38 C.F.R. § 
4.56 (effective before July 3, 1997).

The Ratings Schedule since July 3, 1997 provides that a 
slight muscle injury disability results when there is 
evidence of a simple wound of the muscle without debridement 
or infection.  The service department record shows a 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability.  There is a minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.  See 38 C.F.R. § 4.56 (effective after July 3, 
1997).

The Ratings Schedule provides that moderate muscle injury 
disability results when there is evidence of a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection; and when there are 
objective findings of entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, with some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
See 38 C.F.R. § 4.56 (effective before and after July 3, 
1997).

A moderately severe muscle injury is manifested by a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring, with objective findings of relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups, indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles compared with the sound 
side; and when tests of strength and endurance of the muscle 
groups involved (compared with the sound side) give positive 
evidence of marked or moderately severe loss.  Id.

Severe disability of muscles is manifested by objective 
evidence of extensive, ragged, depressed and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups in the track of the missile with possible X-ray 
evidence of minute multiple scattered foreign bodies 
indicating the spread of intermuscular trauma and the 
explosive effect of the missile, moderate or extensive loss 
of deep fascia, or muscle substance on palpation.  Id.  There 
would also be evidence of soft or flabby muscles in the wound 
area, and there would be no swelling or hardening in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements would show 
positive evidence of severe impairment of function, and 
electrical tests would demonstrate diminished excitability to 
faradic current compared with the sound side but no reaction 
of degeneration.  Visible or measured atrophy may or may not 
be present, and adaptive contraction of an opposing group of 
muscles would indicate severity.  Adhesion of the scar to one 
of the long bones, scapula, pelvic bones, sacrum or vertebrae 
with epithelial sealing over the bone without true skin 
covering in an area where bone is normally protected by 
muscle indicates severe muscle injury.  Atrophy of muscle 
groups not included in the track of the missile, particularly 
of the trapezius and serratus in wounds in the shoulder 
girdle (traumatic muscular dystrophy), and induration and 
atrophy of an entire muscle following simple piercing by a 
projectile (progressive sclerosing myositis), may be included 
in the severe group if there is sufficient evidence of severe 
disability.  Id.

As indicated above, the veteran is right-handed.  The 
residuals of a shell fragment wound of the right arm thus 
involve the dominant upper extremity.  Damage to Muscle 
Group VI is evaluated under 38 C.F.R. § 4.73, Diagnostic 
Code 5306 (Muscle Group VI, the extensor muscles of the 
elbow) (1999).  These muscles affect stabilization of the 
shoulder joint and extension of the elbow.  Diagnostic Code 
5306 provides for a noncompensable evaluation for slight 
muscle injury to Muscle Group VI in either the major or minor 
upper extremity, and a 10 percent evaluation for moderate 
muscle injury of either extremity.  A 30 percent rating is 
provided for moderately severe muscle injury to the dominant 
arm, and a 40 percent rating is warranted for severe muscle 
injury to Muscle Group VI of the dominant arm.  38 C.F.R. § 
4.73, Diagnostic Code 5306 (1999).

Damage to Muscle Group XVII is evaluated under 38 C.F.R. 
§ 4.73, Diagnostic Code 5317 (Muscle Group XVII, the pelvic 
girdle group) (1999).  Under this criteria, an injury of 
Muscle Group XVII warrants a noncompensable disability 
evaluation when slight, a 20 percent disability evaluation 
when moderate, a 40 percent evaluation when moderately 
severe, and a 50 percent evaluation when severe.  If the 
condition was bilateral, consideration of special monthly 
compensation for loss of use of both buttocks would have to 
be considered under 38 C.F.R. § 4.64 (1999).

Upon review of the record, the Board concludes that a 10 
percent rating is appropriate for the veteran's residuals of 
a shell fragment wound of the right arm, and a separate 10 
percent rating is warranted for residuals of shell fragment 
wounds of the back under the revised rating criteria.  These 
ratings are in lieu of the currently assigned single 10 
percent evaluation for the right arm and back under Codes 
7805-7804.  In light of the retained metallic fragments, the 
record supports a finding of a moderate degree of muscle 
injury of Muscle Groups VI and XVII.  With respect to the 
later, the record also shows that there was infection at the 
time of the injury.  As noted above, an undated X-ray report 
submitted by the veteran during the September 1998 personal 
hearing notes a 3-4 millimeter metallic density overlying the 
soft tissues lateral and posterior to the right humerus.  A 
July 1989 X-ray study showed "multiple metallic fragments 
projecting over the low back and gluteal region," and a 
November 1990 X-ray study confirmed the presence of multiple 
metallic fragments overlying the lower abdomen and pelvis.  

The Board notes, however, that the record does not 
demonstrate the type of extensive injury to muscle or soft 
tissues required to sustain a finding of a moderately severe 
or severe injury, and the current examiner's comments confirm 
that fact.  Accordingly, a 10 percent rating is warranted for 
residuals of a shell fragment wound of the right arm, and a 
separate 10 percent rating is warranted for residuals of 
shell fragment wounds of the back, under the criteria 
effective before and after the July 1997 amendments.

As for the scars themselves, they have been consistently 
described as soft, well healed, and nontender.  A September 
1990 VA outpatient treatment record notes a 1-centimeter scar 
across the veteran's low back, which was pale, nontender, and 
well healed.  In addition, the August 1999 VA examination 
report showed no signs of residual disability or functional 
impairment (limitation of motion, etc.) attributable to the 
scars.  Therefore, since the scars are essentially 
asymptomatic in these critical respects, there are no grounds 
for assigning a separate evaluation solely for scars, even 
with consideration of the provisions of 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, and 7805.  It further deserves 
mentioning that, in light of the asymptomatic nature of the 
scars, it would not be appropriate to conclude that the 
veteran has "intramuscular cicatrization or binding" that 
are required for a finding of "moderately severe" or 
"severe" injury to the muscles in question.  See 38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Code 5302.

As the medical evidence demonstrates that these residuals 
represent no more than moderate muscle injuries, the Board 
concludes that an evaluation in excess of 10 percent is not 
in order for either the veteran's residuals of a shell 
fragment wound of the right arm, or residuals of shell 
fragment wounds of the back.  The service medical records 
show treatment for multiple, small shrapnel wounds to the 
back.  While the veteran experienced an infection and some 
purulent discharge from one wound, and sloughing at one 
point, this resolved with treatment prior to his discharge.  
He was returned to full duty less than one month after 
sustaining the combat wounds.  This history falls closer to 
the schedular criteria for a moderate as opposed to slight 
injury.  It is far short of the criteria for a moderately 
severe or severe injury as it does not demonstrate through 
and through or deep penetrating wounds, prolonged 
hospitalization, prolonged infection, debridement, sloughing 
of soft parts or intermuscular scarring.  

The record does not disclose consistent reports of the 
cardinal signs or symptoms of muscle injury, and no such 
complaints were noted on VA examinations in May 1997, or 
August 1999.  During September 1990 VA outpatient treatment, 
the veteran reported that the only symptom from his shell 
fragment wounds was "occasional aching" in his back.  On VA 
examination in August 1999, he explained that he never 
experienced muscular dysfunction, but was simply concerned by 
the presence of the fragments.  The current objective medical 
findings do not indicate a relatively large entrance scar so 
situated as to indicate the track of a missile through 
important muscle groups, with moderate loss of deep fascia, 
moderate loss of muscle substance, or moderate loss of normal 
firm resistance of muscles compared with the sound side.  In 
fact, the examiner who performed the most recent VA 
examination found no objective evidence of damage to the 
muscle, bone or tendon, and no pain, fatigue, weakness or 
lack of endurance was noted.  The physician concluded that 
because the veteran sustained superficial shrapnel wounds 
that did not penetrate muscle, he never experienced any 
muscle dysfunction.  

In summary, the Board emphasizes that the rating of combat 
wound disability requires careful consideration of the nature 
of the original injury as well as the current findings.  
While the most recent examiner stated that the veteran has 
not experienced muscle dysfunction, the rating criteria do 
contemplate a rating for muscle injury where retained 
fragments are present and there was some infection at the 
time of the original injury, even when current findings are 
essentially unremarkable.  Furthermore, while the RO chose to 
evaluate the disability under the rating criteria for scars, 
these criteria look to current manifestations that simply are 
not clinically demonstrated.  Accordingly, the Board finds 
that the ratings assigned here are those that most correctly 
reflect the mandates of the rating schedule.  There is no 
approximate balance of positive and negative evidence as to 
whether a higher evaluation is warranted, and thus the 
benefit of the doubt doctrine is not for application. 


ORDER

Entitlement to a 10 percent evaluation for residuals of a 
shell fragment wound of the right arm is granted, subject to 
the regulations governing the payment of monetary benefits.

Entitlement to a 10 percent evaluation for residuals of shell 
fragment wounds of the back is granted, subject to the 
regulations governing the payment of monetary benefits.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

